DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This is a first action on the merits for this regular application filed on 09/09/19
Election/Restrictions
Applicant’s election without traverse of claims 8-14 in the reply filed on 06/28/22 is acknowledged.
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected endoscope system and a leak detection method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/28/22.
Claim Objections
Claim 10 is objected to because of the following informalities:  in line 1, and after the term “claim 8,” add the word “further”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 recites the limitation "the control section outputs" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the pressure sensor outputs" in line 2.  There is insufficient antecedent basis for this limitation in the claim



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuroshima et al. (US 2007/0193605 A1).
Regarding claim 8, Kuroshima et al. discloses a leak detection processing apparatus (Fig.1), comprising:
an air-feeding (Fig.1:33a and 33b) and suction mechanism [0076] connected to an internal space of an endoscope [0003], and configured to pressurize [0019] or decompress the internal space by air feeding or suction, and cut connection to the internal space by continuing pressurization [0019];
a pressure sensor (Fig.1:197) configured to detect a pressure in the internal space [0084], and is capable of outputting a first detection signal [0107-0109] indicating that a hole does not occur in the internal space, when a negative pressure is applied by the decompression of the air-feeding and suction mechanism; and
a control section (Fig.4:70) that is capable of being configured to perform drive operation to the air-feeding and suction mechanism that applies the negative pressure, to perform pressurization, in response to input of the first detection signal [o107 and 0109].
	Regarding claim 9, the pressure sensor (Fig.1:197) in Kuroshima et al. is further capable of detecting a pressure at a time of a positive pressure being applied, and the control section outputs a stop signal [0107-0109] to the air-feeding and suction mechanism when a second detection signal indicating that a pressure change is detected is inputted from the pressure sensor, when the positive pressure is applied.
Regarding claim 10, Kuroshima et al. discloses an endoscope cleaning/disinfecting apparatus [0052] configured to clean and disinfect the endoscope (Fig.4:58) after leak detection processing of detecting that a hole does not occur in the internal space is performed.
Regarding claim 11, the pressure sensor (Fig.1:197) in Kuroshima et al. is capable of outputting a third detection signal [0107-0109] to the control section, when the negative pressure is applied, and an internal pressure of the internal space is not fixed, the leak detection processing apparatus further comprising a warning section to which a control signal that is outputted from the control section in response to input of the third detection signal is inputted.
Regarding claim 12, the pressure sensor (Fig.1:197) in Kuroshima et al. is capable of outputting a fourth detection signal [0107-0109]  to the control section when the negative pressure is applied, and the internal pressure of the internal space exceeds a predetermined threshold, the leak detection processing apparatus further comprising a warning section to which a control signal that is outputted from the control section in response to input of the fourth detection signal is inputted.
Regarding claim 13, Kuroshima et al. discloses that the air-feeding and suction mechanism comprises
a suction pump (Fig.4:60), and
a pressurizing pump (Fig.4:45; and [0101].
Regarding claim 14, the air pump (Fig.4:45) in Kuroshima et al. is capable of being operated to perform suction and pressurization.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271. The examiner can normally be reached M-F 5:30-12:00 and 6:00-9:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798